Citation Nr: 0126123	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
left foot.

2.  Entitlement to service connection for periodontal disease 
for the purpose of receiving compensation.

3.  Entitlement to service connection for loss of teeth 
numbers 3 and 9 for the purpose of receiving compensation.

4.  Entitlement to service connection for periodontal disease 
for the purpose of receiving VA outpatient dental treatment.

5.  Entitlement to service connection for loss of teeth 
numbers 3 and 9 for the purpose of receiving VA outpatient 
dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to August 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for left foot tendonitis and a dental condition.  
He subsequently perfected timely appeals regarding each of 
these issues.

As alluded to above, the veteran's dental claims were 
originally characterized by the RO as a single claim of 
entitlement to service connection for a dental condition.  
However, after reviewing both the veteran's contentions and 
the medical evidence of record, the Board believes that the 
claim for a dental condition is more appropriately 
characterized as separate claims of entitlement to service 
connection for periodontal disease and loss of teeth, both 
for the purpose of receiving compensation benefits and for 
the purpose of obtaining Class II outpatient treatment.


FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates 
that tendonitis of the left foot was not present during 
service and did not develop after service as a result of any 
incident during service.

2.  The veteran served during the Persian Gulf War era, and 
was discharged from active duty in August 1999 after more 
than 90 days of active service.

3.  The veteran's certificate of discharge certifies that he 
was not provided with a complete dental examination and 
appropriate dental treatment prior to discharge.

4.  The veteran underwent a VA dental examination within 
several months of his discharge from service.

5.  The veteran filed an informal claim of entitlement to 
service connection for a dental disorder in September 1999.

6.  The preponderance of the competent and probative evidence 
is against finding that the veteran has a compensable dental 
disorder, or a dental disorder due to trauma in service.

7.  The competent and probative evidence demonstrates that 
the veteran did not have periodontal disease at the time of 
his discharge from service. 

8.  The competent and probative evidence demonstrates that 
teeth numbers 3 and 9 were extracted after 180 days of active 
service.


CONCLUSIONS OF LAW

1.  Tendonitis of the left foot was not incurred in or 
aggravated by service..  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp 2001); 38 C.F.R. § 3.303 (2000).

2.  Service connection for a periodontal disease for 
compensation purposes is not warranted.  38 C.F.R. § 3.381 
(2000).

3.  Service connection for loss of teeth numbers 3 and 9 for 
compensation purposes is not warranted.  38 C.F.R. § 3.381 
(2000).

4.  Service connection for periodontal disease for the 
purpose of receiving Class II VA outpatient treatment for a 
one-time correction of the disability is not warranted.  38 
U.S.C.A. § 1712(b) (West 1991); 38 C.F.R. § 17.161 (2000).

5.  Service connection for loss of teeth numbers 3 and 9 for 
the purpose of receiving Class II VA outpatient treatment for 
a one-time correction of the disability is warranted.  38 
U.S.C.A. § 1712(b); 38 C.F.R. §§ 3.381(d)(1), 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that, in 
January 1993, he complained of pain in his right foot.  Upon 
examination, a bump was noted on the inside of his foot near 
his big toe.  The veteran stated that the bump would swell up 
whenever he was walking, running, or jumping.  In a report of 
a podiatry examination conducted later that month, an 
examiner noted a diagnosis of hallux valgus of the right 
foot.  

Subsequent service medical records show that the veteran 
continued to receive periodic treatment for hallux valgus of 
the right foot throughout the remainder of service.  During 
that period, he underwent two surgical procedures related to 
that disability, which were performed in 1995 and 1998.  In a 
January 1999 clinical record, it was noted that the veteran 
had recently undergone surgery for a bunion in his right big 
toe, and that he was now experiencing pain in all of the toes 
of his right foot.  The examiner noted a diagnosis of 
tendonitis.  The veteran's service medical records are 
negative for any complaints or treatment regarding his left 
foot.  In a report of medical examination completed for 
separation in February 1999, an examiner noted "normal" for 
the veteran's lower extremities.  

The veteran's service dental records show that he received 
regular cleaning and prophylactic treatment on his teeth 
during service.  These records also show that, in September 
1981, tooth number 9 was replaced with a partial denture.  At 
that time, no other teeth were reported to be missing.  A 
report of dental examination in July 1986 is the first 
indication in his service dental records that tooth number 3 
was also missing.  In May 1987, he underwent a simple 
extraction of tooth number 16.  Subsequent records show that 
he also underwent extraction of teeth numbers 1, 17, and 32.  
By July 1991, dental examination routinely showed that the 
veteran was missing teeth numbers 1, 3, 9, 16, 17, and 32.

In March 1999, several months prior to his separation, the 
veteran underwent a VA general medical examination.  He 
reported that he had a history of pain in both of his feet 
for ten years, and that he experienced pain three to four 
times a week as a result of climbing, running, prolonged 
standing, prolonged walking, or squatting.  He stated that he 
experienced pain everyday, particularly when waking up.  He 
indicated that although he felt better as the day progressed, 
the pain would often increase with walking or prolonged 
standing.  The veteran reported that he had surgery on a 
bunion of the right toe in 1993 and 1998, and that he still 
experienced pain in that spot with walking or prolonged 
standing.  He also reported that he had sprained his right 
ankle in 1995, and that he experienced constant pain and 
swelling as a result.  X-rays of his feet reportedly showed 
moderate hallux valgus deformity bilaterally; a straightening 
of medial contour of the right 1st metatarsal distally 
suggesting previous bunionectomy; two metallic screws in the 
proximal right 1st metatarsal; varus positions of the 2nd 
through 5th metatarsals bilaterally; and hyperextension at 
the metatarsophalangeal (MP) joints.  Physical examination 
reportedly revealed some tenderness in the right foot and 
right ankle, but no limitation of motion in either ankle.  
The VA examiner noted a diagnosis of residual bunionectomy of 
the right great toe.  The VA examiner also noted that 
examination of the veteran's left foot was normal.

In a report of a VA dental examination also conducted in 
March 1999, the VA examiner noted that the veteran's medical 
records showed a history of periodontal surgery in the 
maxillary arch in 1982, with a fixed partial denture 
replacing tooth number 9.  Examination reported revealed no 
evidence of functional impairment due to loss of motion or 
masticatory function loss.  It was noted that he was missing 
teeth numbers 1, 3, 9, 16, 17, and 32, but that there was no 
bone loss of the mandible, maxilla, or hard palate.  A 
panorographic x-ray was found to be normal, and lateral 
palpation of the temporomandibular joint was negative.  The 
VA examiner concluded that the veteran had a normal, healthy 
oral cavity.

In September 1999, immediately following his separation from 
service, the veteran filed claims of entitlement to service 
connection for tendonitis of both feet and "two foot 
procedures on right foot bunions (September 1995, September 
1998)."  He also filed a claim of entitlement to service 
connection for surgery on his upper gums and a bridge on his 
front upper teeth.

In the September 1999 rating decision, the RO granted service 
connection for a bunionectomy of the right great toe, with 
moderate hallux valgus deformity.  The RO also denied service 
connection for left foot tendonitis on the basis that there 
was no evidence indicating that he had ever been diagnosed 
with tendonitis in his left foot.  Service connection was 
also denied for dental trauma on the basis that his claimed 
dental disorders were not considered disabilities for the 
purpose of establishing VA compensation benefits.

In a Notice of Disagreement submitted in February 2000, the 
veteran asserted that he had been treated for tendonitis in 
his left foot during service.  He also requested that his 
dental claim also be considered for the purpose of 
establishing entitlement to VA outpatient treatment.

The record reflects that, in April 2000, the veteran 
underwent a VA feet examination.  However, it appears that 
this examination was conducted primarily in regard to his 
service-connected right foot disability.  (Although the 
report refers several times to the veteran's "left foot", 
the Board believes these references to be typographical 
errors.  For example, the VA examiner refers to the presence 
of a bunionectomy scar on the veteran's left foot, even 
though the record clearly shows that he has only undergone 
such surgery in his right foot.  Therefore, in light of the 
nature of various references made to the "left foot" in 
this report, the Board finds that the VA examiner was in fact 
referring to his right foot.)

VA outpatient treatment records indicate that, in April 2000, 
the veteran complained of chronic foot pain.  No diagnosis 
was noted.

In his Substantive Appeal (VA Form 9) submitted in November 
2000, the veteran asserted that he had been treated for 
tendonitis in his left foot on several occasions during 
service, including once in 1995 and twice in 1999.

In a Supplemental Statement of the Case dated in April 2001, 
the RO continued to deny claims of entitlement to service 
connection for left foot tendonitis and a dental disorder.  

Relevant Law and Regulations

Service connection - in general

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
any disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection - dental claims

VA's Schedule for Rating Disabilities provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  38 C.F.R. § 3.381.

Each missing or defective tooth and each disease of the 
investing tissues will be considered separately in 
determining service connection.  38 C.F.R. § 3.381.  A 
separate rating is required for dental trauma, even if 
service connection has been granted for numerous teeth.  38 
C.F.R. § 3.381(e).  A veteran is entitled to outpatient 
dental services and treatment, and related dental appliances, 
as often as may be found necessary, and regardless of when 
his application was filed, if his service-connected dental 
condition is due to combat wounds or other service trauma, 
known as "Class II(a)"  VA dental benefits. 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(c).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that 
outpatient dental services and treatment, and related dental 
appliances, will be furnished only for a dental condition or 
disability which:

(A) is service-connected and compensable in degree; 
or,

(B) is service-connected, but not compensable in 
degree, if:

(i) the dental condition or disability is 
shown to have been in existence at the 
time of the veteran's discharge or 
release from active military, naval, or 
air service;

(ii) the veteran had served on active 
duty for a period of not less than 180 
days or, in the case of a veteran who 
served on active duty during the Persian 
Gulf War, 90 days immediately before such 
discharge or release; and

(iii) application for treatment is made 
within 90 days after such discharge or 
release, except that (I) in the case of a 
veteran who re-entered active military, 
naval, or air service within 90 days 
after the date of such veteran's prior 
discharge or release from such service, 
application may be made within 90 days 
from the date of such veteran's 
subsequent discharge or release from such 
service, and (II) if a disqualifying 
discharge or release has been corrected 
by competent authority, application may 
be made within 90 days after the date of 
correction; and (iv) the veteran's 
certificate of discharge or release from 
active duty does not bear a certification 
that the veteran was provided, within the 
90-day period immediately before the date 
of such discharge or release, a complete 
dental examination (including dental x- 
rays) and all appropriate dental services 
and treatment indicated by the 
examination to be needed;

(C) is a service-connected dental condition or 
disability due to combat wounds or other service 
trauma, or of a former POW;

(D) is associated with and is aggravating a 
disability resulting from some other disease or 
injury which was incurred in or aggravated by 
active military, naval, or air service;

(E) is a non-service-connected condition or 
disability of a veteran for which treatment was 
begun while such veteran was receiving hospital 
care under this chapter and such services and 
treatment are reasonably necessary to complete such 
treatment; or where,

(F) the veteran is a former POW who was detained or 
interned for a period of not less than 90 days;

(G) the veteran has a service-connected disability 
rated as total; or where,

(H) the dental treatment is medically necessary (i) 
in preparation for hospital admission, or (ii) for 
a veteran otherwise receiving care or services 
under this chapter.

38 U.S.C.A. § 1712(a)(1),(2).

The provisions of 38 C.F.R. § 17.161 provide that outpatient 
dental treatment may be authorized by the Chief, Dental 
Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth as follows:

(a) Class I. Those having a service- connected 
compensable dental disability or condition, may be 
authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and 
masticatory function. There is no time limitation 
for making application for treatment and no 
restriction as to the number of repeat episodes of 
treatment.

(b) Class II. (1)(i) Those having a service-
connected noncompensable dental condition or 
disability shown to have been in existence at time 
of discharge or release from active service, which 
took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably 
necessary for the one-time correction of the 
service-connected noncompensable condition, but 
only if: (A) They served on active duty during the 
Persian Gulf War and were discharged or released, 
under conditions other than dishonorable, from a 
period of active military, naval, or air service of 
not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, 
from any other period of active military, naval, or 
air service of not less than 180 days; (B) 
Application for treatment is made within 90 days 
after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within 
the 90-day period immediately before such discharge 
or release, a complete dental examination 
(including dental X-rays) and all appropriate 
dental treatment indicated by the examination to be 
needed; and, (D) VA dental examination is completed 
within six months after discharge or release, 
unless delayed through no fault of the veteran. 
(ii) Those veterans discharged from their final 
period of service after August 12, 1981, who had 
reentered active military service within 90 days 
after the date of a discharge or release from a 
prior period of active military service, may apply 
for treatment of service-connected noncompensable 
dental conditions relating to any such periods of 
service within 90 days from the date of their final 
discharge or release. (iii) If a disqualifying 
discharge or release has been corrected by 
competent authority, application may be made within 
90 days after the date of correction.

(2)(i) Those having a service-connected 
noncompensable dental condition or disability shown 
to have been in existence at time of discharge or 
release from active service, which took place 
before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the 
one-time correction of the service-connected 
noncompensable condition, but only if: (A) They 
were discharged or released, under conditions other 
than dishonorable, from a period of active 
military, naval or air service of not less than 180 
days. (B) Application for treatment is made within 
one year after such discharge or release. (C) VA 
dental examination is completed within 14 months 
after discharge or release, unless delayed through 
no fault of the veteran.

(ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had 
reentered active military service within one year 
from the date of a prior discharge or release, may 
apply for treatment of service-connected 
noncompensable dental conditions relating to any 
such prior periods of service within one year of 
their final discharge or release. (iii) If a 
disqualifying discharge or release has been 
corrected by competent authority, application may 
be made within one year after the date of 
correction.

(c) Class II (a). Those having a service- connected 
noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment 
indicated as reasonably necessary for the 
correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service- connected 
noncompensable dental condition or disability and 
who had been detained or interned as prisoners of 
war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary 
for the correction of such service-connected dental 
condition or disability.

(e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned 
military service department, may be authorized any 
needed dental treatment. Class IIR (Retroactive). 
Any veteran who had made prior application for and 
received dental treatment from the Department of 
Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing 
teeth which were lost during any period of service 
prior to his/her last period of service may be 
authorized such previously denied benefits under 
the following conditions: (1) Application for such 
retroactive benefits is made within one year of 
April 5, 1983. (2) Existing Department of Veterans 
Affairs records reflect the prior denial of the 
claim. All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.

(g) Class III. Those having a dental condition 
professionally determined to be aggravating 
disability from an associated service-connected 
condition or disability may be authorized dental 
treatment for only those dental conditions which, 
in sound professional judgment, are having a direct 
and material detrimental effect upon the associated 
basic condition or disability. (h) Class IV. Those 
whose service-connected disabilities are rated at 
100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A., Chapter 
31 may be authorized such dental services as are 
professionally determined necessary for any of the 
reasons enumerated in Sec. 17.47(g).

(j) Class VI. Any veterans scheduled for admission 
or otherwise receiving care and services under 
chapter 17 of 38 U.S.C.A. may receive outpatient 
dental care which is medically necessary, i.e., is 
for dental condition clinically determined to be 
complicating a medical condition currently under 
treatment.

38 C.F.R. § 17.161.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  VAOPGCPREC 5- 
97, 62 Fed. Reg. 15,566 (1997).  The Board is bound by this 
opinion.  38 U.S.C.A. § 7104(c) (West 1991); Smith v. West, 
11 Vet. App. 134 (1998).

Analysis

A. Preliminary Matters

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)).  
The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the Statement of the Case and Supplemental 
Statement of the Case issued during the pendency of this 
appeal, the Board believes that the RO properly advised the 
claimant of what the evidence must show in order to 
substantiate his claims for service connection.  For this 
reason, the Board believes that VA has satisfied its duty 
under both the VCAA and the new regulations to inform the 
veteran and his representative of the information and 
evidence needed to substantiate his claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (codified as amended at 38 U.S.C. 
§ 5103); 66 Fed. Reg. 45,630 (Aug. 29, 2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims for service connection.  The veteran has been provided 
with several VA examinations, and neither he nor his 
representative has alluded to any additional information or 
evidence that has not been obtained and which would be 
pertinent to the present claims.  Therefore, in light of the 
above, the Board finds that all facts that are relevant to 
his claims have been properly developed, and that no further 
action is required in order to comply with VA's duty to 
assist under both the VCAA and the new regulations.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

Because the VCAA and the new regulation arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation and the implementing regulations appear to have 
been completed in full.  Thus, the Board may proceed with a 
decision on this appeal, without prejudice to the veteran.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (codified as amended 
at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001)); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).  
The Board therefore finds that no useful purpose would be 
served in remanding this matter.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  



B. Service connection for tendonitis of the left foot

The veteran is seeking service connection for tendonitis of 
the left foot.  As discussed in detail above, he essentially 
contends that he currently has tendonitis in his left foot, 
and that this disability developed while he was on active 
duty.

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against his claim.  In reaching this conclusion, 
the Board found the most probative evidence to be the report 
of the veteran's March 1999 VA general medical examination, 
which revealed no evidence of tendonitis in the left foot.  
In fact, in the report of this examination, the VA examiner 
specifically found the veteran's left foot to be normal.  
Similarly, the veteran's post-service treatment records are 
also negative for any findings or diagnoses of tendonitis of 
left foot.  The Court has held that service connection may 
not be granted if a current disability does not exist.  See 
Degmetich, Rabideau, supra.  In light of the aforementioned 
evidence, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for left foot tendonitis.

With respect to the veteran's contention that he was first 
diagnosed with left foot tendonitis while on active duty, the 
Board notes that his extensive service medical records do not 
contain any indication that he was ever diagnosed with 
tendonitis or any other disability in his left foot while he 
was on active duty.  Although these records do show that a 
diagnosis of tendonitis was noted in a January 1999 medical 
record, it is clear from a reading of this record that the 
diagnosis was specifically noted in regard to right foot 
complaints.  This record is negative for any complaints or 
findings regarding his left foot.  Similarly, although 
numerous instances of foot treatment were noted in his 
service medical records throughout the 1990's, it is obvious 
from reading these records that all such complaints and 
treatment during this period were limited to his right foot.  
As noted immediately above, these records are entirely 
negative for any diagnosis of tendonitis of the left foot. 

Although the veteran contends that he has tendonitis in his 
left foot, and that this disability is related to a diagnosis 
he received in service, it is now well-established that a 
layperson is not qualified to render medical opinions 
regarding the etiology and diagnosis of disorders and 
disabilities; thus, his opinion is entitled to no weight.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have tendonitis of the left foot.  As noted above, 
the Court has held that service connection may not be granted 
if a current disability does not exist.  See Degmetich, 
Rabideau, supra.  Accordingly, the Board finds that the 
benefit sought on appeal must be denied.

In closing, the Board wishes to note that we are cognizant 
that there is evidence in the record suggesting the presence 
of hallux valgus deformity in the veteran's left foot.  In 
particular, the Board notes the report of the veteran's March 
1999 VA general medical examination, in which it was 
indicated that x-rays showed moderate hallux valgus deformity 
bilaterally.  However, the veteran has never claimed 
entitlement to service connection for this disability, nor 
has that issue ever been addressed by the RO.  Thus, it is 
not presently before the Board on appeal.

C. Service connection for dental disorders

The veteran is seeking entitlement to service connection for 
dental disorders.  Although not entirely clear from his 
statements, it appears that he is seeking service connection 
for periodontal disease and for loss of teeth.  

Although the veteran in the present case has perfected an 
appeal as to a claim for service connection for a dental 
disorder, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).  Thus, in the current case, adjudication of 
the veteran's claim for service connection for dental 
disorders must also include consideration of service 
connection for this disorder for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  See also Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc) [holding that the Board is required 
to consider a veteran's claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision]; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In the interest of clarity, the Board will separately address 
the issues of entitlement to service connection for a 
compensation purposes, and entitlement to service connection 
for the purpose of obtaining VA outpatient treatment.

i.  Service connection for compensation purposes

As discussed above, VA's Schedule for Rating Disabilities 
provides that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161. 

In this case, the Board finds that there is no basis for 
granting compensation for the veteran's claimed dental 
disabilities.  As discussed in detail above, no dental 
disorder other than replaceable missing teeth and periodontal 
disease have been shown, or even suggested by the evidence of 
record.  As these are not disabling conditions for which 
service connection may be granted for compensation purposes, 
and because no other dental conditions were shown, the Board 
concludes that the preponderance of the evidence is against 
granting service connection for compensation purposes.  See 
38 C.F.R. § 3.381.

ii.  VA outpatient dental treatment

At the outset of this discussion, the Board notes that the 
veteran's wisdom teeth (numbers 1, 16, 17, and 32) were 
apparently removed while he was on active duty.  Regulations 
provide that wisdom teeth (i.e., third molars) extracted 
during service are not subject to service connection for 
treatment purposes, unless disease or pathology developed 
after 180 days of active service, or they were extracted for 
reasons of combat or in-service trauma.  See 38 C.F.R. 
§ 3.381(e)(3).  In this case, there is no indication that his 
wisdom teeth were removed due to disease or in-service 
trauma, and the veteran has never contended as such.  Thus, 
the Board concludes that service connection for treatment 
purposes for those teeth is not warranted.

With respect to the veteran's claimed periodontal disease and 
loss of teeth numbers 3 and 9, the Board notes that a veteran 
can be entitled to VA outpatient dental treatment if he or 
she qualifies under one of the categories outlined in 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  For example, a 
veteran will be eligible for Class I VA outpatient treatment 
if he or she has an adjudicated compensable service-connected 
dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 C.F.R. 
§ 17.161(a).  However, in this case, as noted above, the 
evidence does not show that the veteran has a service-
connected compensable dental disorder.  Instead, the 
competent evidence demonstrates that his only dental 
disabilities are replaceable missing teeth and a history of 
periodontal disease, which are not disability for which 
service connection can be granted.  See 38 C.F.R. § 4.149 
(1998); 38 C.F.R. § 3.381 (2000).  Therefore, the Board finds 
that the preponderance of the evidence is against granting 
entitlement to Class I VA outpatient treatment.

Class II outpatient dental treatment may be provided for 
persons with a service-connected noncompensable dental 
condition or disability shown to have been existing at the 
time of discharge or release after September 30, 1981, as 
reasonably necessary for the one-time correction of the 
disorder if they meet the following requirements: (1) service 
during the Persian Gulf War era and released under conditions 
other than dishonorable with not less than 90 days of active 
service or active service during any other period of not less 
than 180 days, (2) submitted an application for treatment 
within 90 days of discharge or release, (3) when the 
certificate of discharge or release does not certify that the 
veteran was provided a complete dental examination and all 
appropriate treatment within the 90 day period immediately 
before discharge or release, and (4) when VA dental 
examination is completed within 6 months after discharge or 
release unless delayed through no fault of the veteran.  See 
38 C.F.R. § 17.161(b).

With respect to the veteran's claimed periodontal disease, 
the Board notes that he has merely contended that he was 
treated for this disability in service in 1981.  He has never 
contended that he currently has this disease, and there is no 
evidence of record indicating that such is the case.  In 
fact, his March 1999 VA dental examination revealed no 
evidence of this disease, and the VA examiner specifically 
found that he had a normal, healthy oral cavity.  Because 
this examination is the most contemporaneous evidence of 
record regarding the state of his dental health at the time 
of his separation, the Board believes that it is the most 
probative evidence of record in that regard.  Therefore, 
because the record shows that the veteran did not have 
periodontal disease at the time of his separation, the Board 
finds that he fails to meet the basic prerequisite for 
obtaining Class II outpatient treatment under 38 C.F.R. 
§ 17.161(b), in that he did not have the noncompensable 
dental condition at the time of his discharge.  See also 
Rabideau, 2 Vet. App. at 143 (holding that having a condition 
or injury occurred in service alone is not enough; there must 
be a current disability resulting from that condition or 
injury).

Although service connection for Class II outpatient treatment 
is clearly not warranted for periodontal disease under the 
provisions of 38 C.F.R. § 17.161(b), the Board believes that 
the regulations provide a more favorable resolution in regard 
to his missing teeth numbers 3 and 9.  In particular, the 
Board notes the provisions of 38 C.F.R. § 3.381(d)(1), which 
indicate that any teeth extracted after 180 days of active 
duty will be service-connected.  Therefore, because teeth 
numbers 3 and 9 were extracted after 180 days of active duty, 
the Board finds that the veteran was shown to have a 
noncompensable dental disability existing at the time of 
discharge.  Accordingly, the Board will now turn to the 
remaining requirements of 38 C.F.R. § 17.161(b) in order to 
determine his eligibility for Class II outpatient treatment 
for teeth numbers 3 and 9.

The record shows that the veteran served in the Persian Gulf 
War era and that he was released under honorable conditions 
with more than 90 days of active service.  In addition, the 
veteran's DD 214 certifies that he was not given a complete 
dental examination and all appropriate treatment within the 
90 day period immediately before discharge or release.  Thus, 
the Board finds that he meets both the first and third 
requirements for obtaining Class II VA outpatient dental 
treatment.  

In addition, the record reflects that the veteran filed his 
claim for service connection for a dental disorder within 90 
days of his release from active duty.  As noted above, a 
claim for service connection for a dental disorder is also 
considered to be a claim for VA outpatient dental treatment.  
See Mays, supra.  Thus, the Board further finds that he has 
met the second requirement for obtaining Class II VA 
outpatient dental treatment.  Lastly, the Board also finds 
that he has met the fourth requirement for obtaining Class II 
VA outpatient dental treatment because a VA dental 
examination was completed several months prior to his 
discharge from service.

In short, for the reasons and bases set forth above, the 
Board finds that the veteran has met the necessary 
requirements for obtaining Class II VA outpatient dental 
treatment, but only to the extent that it is reasonably 
necessary for the one-time correction of teeth numbers 3 and 
9.

The Board notes that veterans having a service-connected 
noncompensable dental disorder determined to be the result of 
combat wounds or other service trauma, will be eligible for 
VA dental care on a Class II(a) basis.  38 U.S.C.A. 
§ 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

The Board finds that there is no evidence that the veteran 
sustained any trauma to the face or mouth during service.  
Although the Board is aware that the veteran was afforded 
dental treatment on several occasions in service, this fact 
alone does not provide a basis on which to grant his claim 
for outpatient treatment.  As set forth above, "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during the 
veteran's military service.  VA O.G.C. Prec. Op. No. 5-97.  
Because the record demonstrates that the veteran does not 
have a service-connected noncompensable dental condition 
determined to be the result of service trauma, the Board 
finds that the preponderance of the evidence is against 
granting entitlement to Class II(a) VA outpatient dental 
treatment for any dental disabilities on that basis.

The Board also notes that veteran does not allege, nor does 
the evidence suggest, that he meets any of the other 
categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 
C.F.R. § 17.161.  For example, there is no indication that he 
has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA or that he is a Chapter 31 vocational rehabilitation 
trainee.  In addition, the veteran's DD Form 214 does not 
reflect that he was a prisoner of war, nor does the veteran 
advance such an argument.  Thus, in light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against granting entitlement to outpatient treatment for any 
dental disabilities on these bases. 

iii.  Conclusion

Having reviewed the complete record, and for the reasons and 
bases set forth above, the Board finds that the preponderance 
of the competent and probative evidence is against granting 
service connection for periodontal disease for the purpose of 
obtaining either VA compensation or Class II outpatient 
treatment.  The Board further finds, however, that the 
veteran is eligible to receive Class II VA outpatient dental 
treatment, but only in so far as it is reasonably necessary 
for the one-time correction of the teeth numbers 3 and 9.  
The veteran is not eligible, however, to receive Class II VA 
outpatient treatment with respect to teeth numbers 1, 16, 17, 
and 32.


ORDER

Entitlement to service connection for tendonitis of the left 
foot is denied.

Entitlement to service connection for periodontal disease for 
the purpose of receiving compensation is denied.

Entitlement to service connection for loss of teeth numbers 3 
and 9 for the purpose of receiving compensation is denied.

Entitlement to service connection for periodontal disease for 
the purpose of receiving Class II VA outpatient dental 
treatment is denied.

Entitlement to service connection for loss of teeth numbers 3 
and 9 for the purpose of receiving Class II VA outpatient 
dental treatment is granted, to the extent it is reasonably 
necessary for the one-time correction of these teeth.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals



 

